

CONSULTING SERVICES AGREEMENT
 
This Consulting Services Agreement (“Agreement”) is made as of the 10th day of
November 2007 by and among HydroGen, L.L.C. (the “Company”), Blomenco B.V. (the
“Consultant”), and Leo Blomen (“Mr. Blomen”).
 
BACKGROUND
 
WHEREAS, the Company is engaged in the business of manufacturing multi-megawatt
fuel cell systems; and
 
WHEREAS, Consultant has certain expertise and experience desired by the Company
and desires to provide services to the Company; and
 
WHEREAS, Mr. Blomen has been providing certain services to the Company through
Consultant; and
 
WHEREAS, Mr. Blomen owns and controls Consultant and wishes to continue
performing services to the Company through Consultant as an independent
contractor of the Company; and
 
WHEREAS, the Company, Consultant and Mr. Blomen desire to set forth in this
Agreement the terms and conditions of their working relationship; and
 
WHEREAS, this Agreement provides Consultant and Mr. Blomen with rights and
entitlements to which Consultant and Mr. Blomen are not otherwise entitled;
 
NOW THEREFORE, in consideration of the mutual covenants herein contained,
Consultant, Mr. Blomen and the Company, intending to be legally bound, agree as
follows:
 
1.  Recitals. The foregoing recitals are incorporated by reference as if fully
set forth herein.
 
2.  Retention of Consultant. The Company hereby retains Consultant and
Consultant hereby agrees to render consulting services to the Company pursuant
to the terms and conditions described in this Agreement. This Agreement shall be
effective as of November 10, 2007, (the “Effective Date”) ”), so long as the
Confidential Information, Noncompetition and Inventions Assignment Agreement
attached as Exhibit “B” to the Separation Agreement and General Release is duly
executed by Blomenco and Leo Blomen by that date. The twelve month period
immediately following the Effective Date shall be referred to herein as the
“Initial Term”.
 
3.  Services.
 
(a)  All services performed by Consultant pursuant to this Agreement shall be
performed by Leo Blomen (“Mr. Blomen”).
 
(b)  Consultant shall provide technical and other consulting services to the
Company within the scope and hours as specifically requested by the Company’s
Chief Executive Officer (the “Consulting Services”). Consultant shall perform
the Consulting Services, in light of Consultant’s experience, subject to
oversight by the Company’s Chief Executive Officer, or in his absence, his
delegate.
 

--------------------------------------------------------------------------------


 
(c)  Consultant shall perform, upon request, a minimum of 1000 hours of
Consulting Services during the Initial Term (the “Guaranteed Services”). Any
services provided by Mr. Blomen as a member of the Board of Directors of
HydroGen Corporation will not be included in calculating the Guaranteed
Services. Travel time shall count as 50% of working hours.
 
(d)  The Company may, in its sole discretion, authorize Consultant to perform
some or all of the Guaranteed Services, but shall pay Consultant for the full
1000 hours of Guaranteed Services, unless payment is not due as provided in
Paragraph 8 or Paragraph 9(b) below.
 
4.  Independent Contractor Status.
 
(a)  Consultant and Mr. Blomen are independent contractors and not employees of
the Company. Nothing in this Agreement shall establish an employer-employee
relationship between the Company and Consultant or between the Company and
Mr. Blomen.
 
(b)  It is the parties intent and understanding that no employment relationship
exists between Consultant or Mr. Blomen and the Company. Accordingly, neither
Consultant nor Mr. Blomen will be treated as an employee of the Company for
purposes of employment taxes, federal and state income tax withholding, social
security taxes, city and county taxes, employee benefit provisions, workers'
compensation and state and federal unemployment compensation. Consultant is
solely responsible for the payment of federal self-employment and all other
federal, state and local taxes assessed against or otherwise due from Consultant
or Mr. Blomen, if any, for matters occurring after the execution of this
Consulting Agreement, and agrees to repay the Company for any tax withholding or
taxes it pays (other than penalties) as a result of Consultant or Leo Blomen’s
nonpayment on a timely basis.
 
(c)  Neither Consultant nor Mr. Blomen shall be eligible for any
Company-provided benefits, including but not limited to medical, disability or
other insurance, vacation, holiday or sick pay, or any other compensation or
consideration commonly known as fringe benefits.
 
(d)  Consultant’s and Mr. Blomen’s place of work shall be Consultant’s own
offices, not the Company's workplace. Mr. Blomen will, however, be required to
make periodic visits to the Company’s offices upon request of the Company’s
Chief Executive Officer. The Company will not establish hours or days of work
for Consultant or Mr. Blomen. The Company will not control the manner and method
by which Consultant or Mr. Blomen renders services.
 
(e)  Consultant is generally free to provide services to any other organization
or company, so long as such work does not interfere with Consultant’s work for
the Company and does not violate the Confidential Information, Noncompetition
and Invention Assignment Agreement referenced in Paragraph 9(a) below.
 
2

--------------------------------------------------------------------------------


 
5.  Fees.
 
(a)  Consulting Services. The Company shall pay Consultant at the rate of €175
per hour for the Consulting Services (the “Hourly Rate”) which shall not include
any travel time or any services as a Director of HydroGen Corporation. The
Company shall assume the full currency risk associated with payment in Euros.
All Consulting Services must be described in itemized invoices specifying the
date, nature and amount of time for all Consulting Services. Consultant shall
submit such invoices to the Company's Chief Executive Officer within thirty days
after the last day of the month in which the Consulting Services are rendered.
Payment shall be made by the Company on all approved invoices within thirty days
of receipt.
 
(b)  Travel Time. The Company shall pay Consultant for Mr. Blomen’s travel time
reasonably required in connection with the performance of the Consulting
Services, at one half of the Hourly Rate. Such hours billed for travel time
shall be counted toward hours of Guaranteed Services or Guaranteed Post-Notice
Services, as applicable.
 
(c)  Board Services. The Company shall pay Consultant in equal monthly payments
at a yearly rate of €25,000 for Mr. Blomen’s service as Chairman of the Board of
Directors of HydroGen Corporation following the Effective Date, so long as Mr.
Blomen continues to serve as Chairman of the Board of Directors of HydroGen
Corporation and this Agreement remains in effect. However, this Consulting
Agreement will continue in effect whether or not Mr. Blomen serves as Chairman
of the Board until terminated pursuant to its terms.
 
(d)  Expense Reimbursements. The Company shall reimburse Consultant for the cost
of airfare and reasonable travel expenses for visits by Mr. Blomen to the
Company or such other travel authorized by the Company’s Chief Executive
Officer, consistent with Company policy. Consultant may utilize business class
on international flights. Consultant shall be reimbursed for all cell phone
charges reasonably incurred in connection with providing Consulting Services.
All expenses incurred must be documented with original receipts and submitted
promptly to the Company for reimbursement, but in no event later than thirty
days after they are incurred.
 
6.  Termination and Notice of Termination. The Agreement shall be effective for
the Initial Term, unless terminated automatically in accordance with paragraph
9(b) below or by the Company for Cause. Any party may terminate this Agreement
for any or no reason, with or without Cause, upon six months’ written notice to
the other parties, so long as the effective date of the termination occurs no
earlier than six (6) months after the expiration of the Initial Term.
Notwithstanding anything in this Agreement to the contrary, the Company may
terminate this Agreement at any time for Cause. For purposes of this Agreement,
“Cause” shall mean if Consultant or Mr. Blomen fail to perform Consulting
Services reasonably assigned, engage in intentional wrongdoing in connection
with the performance of Consulting Services, perform such service negligently or
in an unsatisfactory manner, or breach any contract with the Company.
 
7.  Guaranteed Post-Notice Services and Pay. If any of the parties provide six
months' advance written notice that the Agreement is being terminated without
Cause in accordance with paragraph 6, in each month of the notice period
occurring after the Initial Term:
 
3

--------------------------------------------------------------------------------


 
(a)  Consultant shall, upon request, provide up to the number of hours of
Consulting Services as Consultant provided during the preceding 12 month period,
divided by 12 (the “Guaranteed Post-Notice Services”).
 
(b)  The Company may, in its sole discretion, authorize Consultant to perform
some or all of the Guaranteed Post-Notice Services or waive the requirement that
Consultant performs services.
 
(c)  The Company will pay Consultant for the full number of hours (as calculated
in paragraph 7(a)) of the Guaranteed Post-Notice Services, unless the Agreement
is terminated for Cause by the Company, whether or not Consulting Services are
requested by the Company.
 
8.  Payments Following Termination of the Agreement. Regardless of the reason
for termination of this Agreement and regardless of whether termination is by
the Company or Consultant, the Company shall pay Consultant: (i) the full amount
of any accrued but unpaid consulting fees due under paragraph 5(a)-(c) for hours
of Consulting Services already performed; and (ii) any accrued but unreimbursed
travel expenses due pursuant to Paragraph 5(d); (iii) any accrued but unpaid
payments due under Paragraph 7 of this Agreement. Notwithstanding anything to
the contrary in this Agreement, in the event of a termination by the Company for
Cause or pursuant to 9(b) below, no payment shall be due for the Guaranteed
Services or Guaranteed Post-Notice Services for any hours of Consulting Services
not performed.
 
9.   (a)        Confidential Information, Noncompetition, and Invention
Assignment. This Agreement shall not commence unless and until and is contingent
upon Consultant’s and Mr. Blomen’s execution of the Confidential Information,
Noncompetition and Inventions Assignment Agreement attached as “Exhibit 1” to
this Agreement, which shall be executed prior to or simultaneously herewith. The
termination of this Agreement for any reason shall not affect the enforceability
of the Confidential Information, Noncompetition and Inventions Assignment
Agreement.
 
(b)  Separation Agreement. This Agreement shall automatically terminate without
action by any party if either Mr. Blomen or Consultant: (i) does not enter into
and deliver to the Company, on or before the twenty first day following the
Effective Date, the Separation Agreement attached to this Agreement as Exhibit
"2"; or (ii) timely revokes the Separation Agreement. Notwithstanding anything
to the contrary in this Agreement, if this Agreement is terminated pursuant to
this Paragraph 9(b), no payment shall be due for the Guaranteed Services for any
Consulting Services not performed. 
 
10.  General Provisions.
 
(a)  Governing Law and Forum. This Agreement shall be governed by and
interpreted in accordance with the laws of Pennsylvania, without giving effect
to any conflict of laws provisions. Any court action instituted by Consultant or
on Consultant’s behalf relating in any way to this Agreement or to Consultant’s
relationship with the Company shall be filed exclusively in federal or state
court in the County of Allegheny, State of Pennsylvania and Consultant consents
to the jurisdiction and venue of these courts in any action instituted by the
Company against Consultant.
 
4

--------------------------------------------------------------------------------


 
(b)  Severability. Nothing in this Agreement is intended to violate any law or
shall be interpreted to violate any law. In the event that any provision
contained in this Agreement shall be determined by any court of competent
jurisdiction to be overbroad and/or unenforceable, then the court making such
determination shall have the authority to modify the provision as necessary to
make it enforceable and the provision shall then be enforceable in its narrowed
form. Moreover, each provision of this Agreement is independent of and severable
from each other. In the event that any provision in this Agreement is determined
to be legally invalid or unenforceable by a court and is not modified by a court
to be enforceable, the affected provision shall be stricken from the Agreement,
and the remaining provisions of this Agreement shall remain in full, force and
effect. For purposes of this Paragraph 10(b), a “provision” of this Agreement
shall mean any paragraph or subparagraph of this Agreement or any sentence or
clause within any paragraph or subparagraph of this Agreement.
 
(c)  Survival. Paragraphs 8, 9(a)-(b), and 10(a)-(g) shall remain in full force
and effect after the termination of this Agreement for any reason.
 
(d)  Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to the Chief Executive Officer of
the Company, with a copy to the General Counsel of the Company, at the Company’s
principal executive office, located at 10 East 40th Street, Suite 3405, New
York, New York 10016-0301 and if to Consultant or Mr. Blomen, to Mr. Blomen at
Gortelseweg 3, 8076 PR Vierhouten, Netherlands (or to such other address as the
Company, Blomenco or Mr. Blomen may give to the other in writing for purposes of
notice hereunder). All notices, requests or other communications required or
permitted by this Agreement shall be made in writing either (a) by personal
delivery to the party entitled thereto, (b) by mailing via certified mail,
postage prepaid, return receipt requested, in the United States mails to the
last known address of the party entitled thereto, (c) by reputable overnight
courier service, or (d) by facsimile with confirmation of receipt. The notice,
request or other communication shall be deemed to be received upon actual
receipt by the party entitled thereto; provided, however, that if a notice,
request or other communication is not received during regular business hours, it
shall be deemed to be received on the next succeeding business day of the
Company.
 
(e)  Entire Agreement and Modification. This Agreement, the Separation Agreement
and General Release and the Exhibits thereto, constitute the entire agreement by
or among the parties and supersedes any and all prior representations,
agreements, written or oral, expressed or implied, by or on behalf of the
Company, HydroGen Corporation or any agent thereof. This Agreement may not be
modified or amended other than by an agreement in writing signed by Blomenco,
Leo Blomen and the Company’s Chief Executive Officer or President. Neither the
failure nor any delay on the part of any party to exercise any right, remedy,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, power or privilege preclude any
other of further exercise of the same or any other right, remedy, power, or
privilege with respect to any occurrence or be construed as a waiver of any
right, remedy, power, or privilege with respect to any other occurrence.
 
5

--------------------------------------------------------------------------------


 
(f)  Assignment and Succession. This Agreement shall be binding upon the Company
and its successors and assigns. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place. Consultant expressly consents to the assignment of
the Agreement to any new owner of the Company’s business or purchaser of the
Company. Consultant’s rights and obligations hereunder may not be assigned by
Consultant except as expressly provided herein.
 
(g)  Headings; Counterparts.  The headings of paragraphs in this Agreement are
for convenience only and shall not affect its interpretation. This Agreement may
be executed in two or more counterparts, each of which shall be deemed to be an
original and all of which, when taken together, shall be deemed to constitute
but one and the same Agreement.
 
* * *
 
IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement as of the date first written above.
 
 

BLOMENCO, B.V.   HYDROGEN, L.L.C.          
By:
/s/ Leo Blomen  
By:
/s/ Joshua Tosteson  

--------------------------------------------------------------------------------

Leo Blomen, on behalf of
Blomenco, B.V.
   

--------------------------------------------------------------------------------

Joshua Tosteson
President
      Dated:  11/10/07   Dated:  11/10/07           Witness:  /s/ Christopher J.
Garofalo   Witness:  /s/ Christopher J. Garofalo  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
/s/ Leo Blomen
       

--------------------------------------------------------------------------------

Leo Blomen, on his own behalf
                Dated: 11/10/07                 Witness:  /s/ Christopher J.
Garofalo

--------------------------------------------------------------------------------

     

 
6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


         